DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the 112A, 112B rejections, as well as the drawing and specification objections have been fully considered and are persuasive.  The rejections and objections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5, and 8-14 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: The specific sequence of folding, as delineated by the steps of claim 1, cannot be found in the prior art, and it would not be reasonable to combine several references in a 103 obviousness combination in order to formulate the rejection. Specifically, starting with a flat blank, folding the first and third crease from 180° to 0°, and then unfolding those same creases back to 180°, while then folding the second and fourth creases from 180° to 0° is not something that can be found in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731    
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731